Citation Nr: 0521503	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-02 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1977 to April 1980.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 2001 decision by the 
RO which denied service connection for a psychiatric 
disorder, including PTSD, and a low back disability.  The 
Board remanded the appeal for additional development in March 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Subsequent to the March 2004 Board remand, additional 
evidence was received from the Social Security Administration 
which showed that the veteran was awarded disability benefits 
in February 1994.  Although the medical records and award 
decision were associated with the claims file November 2004, 
it does not appear that the evidence was considered by the 
adjudicating officer.  Moreover, the veteran was not provided 
with a supplemental statement of the case (SSOC).  

The Board has carefully reviewed the evidence and procedural 
history of the case and finds that the veteran has not waived 
his right to have the case referred to the RO for review and 
preparation of an SSOC.  

Also, it appears that additional development was undertaken 
to attempt to confirm the veteran's claimed stressors through 
the U.S. Armed Service Center for Research of Unit Records 
(USASCRUR) in May 2005.  However, there is no indication in 
the record that a response to the inquiry was received from 
USASCRUR.  Thus, it would appear that the claims file was 
returned to the Board prematurely.  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

As the appeal must be remanded on other grounds, the veteran 
should again be asked to provide a detailed account of those 
events in service which he believes have caused his current 
psychiatric problems.  He should also be afforded a VA 
psychiatric examination.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide a detailed description of the 
specific traumatic incidents involving 
the personal assault by the dentist and 
those incidents of his duty assignments 
which produced the stressors that 
resulted in his claimed PTSD.  The 
veteran should be as specific as possible 
as to the dates and circumstances of the 
claimed stressors; the unit(s) to which 
he was assigned and his specific duties 
at the time of the incidents; the names 
of any individuals involved and any 
witnesses to the claim incidents, and a 
description of his personal involvement 
in each incident.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  

The veteran should also provide 
information concerning the claimed 
motorcycle accident in service, including 
the date of the accident, whether a 
police report was made and, if medical 
treatment was required, the name and 
address of that facility.  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA who 
treated him for any psychiatric problems 
or low back problems since his discharge 
from service.  After the veteran has 
signed the appropriate releases, all 
records not already in the file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

3.  If the veteran provides any 
additional information concerning the 
stressors involving his duties at crash 
sites, this information and a copy of his 
service personnel records should be 
forwarded to USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  If no additional information is 
received from the veteran, the RO should 
ensure that a response to the May 2005 
inquiry is obtained and associated with 
the claims file.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder, to include whether he has PTSD 
under the criteria in DSM IV.  The claims 
folder must be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken 
in connection with the examination.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If an acquired psychiatric 
disorder other than PTSD is identified, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the disorder was first 
manifested in service or is otherwise 
related to military service.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state.  The physician should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

7.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


